Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s notes 
A supplemental allowance has been provided to include the correction of including the dependent claim 19 into the allowed claimed set below.
 
REASONS FOR ALLOWANCE
Claims 1-10, 19 and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, and based on applicant’s arguments and after further consideration and/or search, does not suggest or render obvious a method of manufacturing a light emitting module, particularly characterized by a light adjustment portion containing a fluorescent material, the light emitting element being integrally bonded to the light adjustment portion; fixing the light emitting element unit to the light guiding plate by bonding the light adjustment portion to the recess; forming wiring on the electrode of the light emitting element; wherein the light adjustment portion containing the fluorescent material and the light emitting element are disposed in order from a bottom surface of the recess, as detailed in claim 1.  Claims 2-10, 19 and 21, depends from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896